CUSHING, J.
1. Indictment charging defendants with unlawfully malting intoxicating liquor containing more than one-half of 1% alcohol is sufficient to admit proof of any kind of liquor mentioned in 6212-14 GC. and to charge offense under 6212-15 and 6212-17, GC.
2. Where court promptly stopped counsel when undertook to go outside record, and cautioned jury to decide case according to law and evidence, there was no prejudicial error in argument of counsel characterizing instruments used in manufacture of liquor for which defendants were prosecuted.
(Buchwalter, PJ., and Hamilton, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.